

115 HR 5119 IH: Partnerships for Progress and Prosperity Act
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5119IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. Foster (for himself, Mr. Ryan of Ohio, Mr. David Scott of Georgia, and Mr. Polis) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to carry out a STEM grant program.
	
 1.Short titleThis Act may be cited as the Partnerships for Progress and Prosperity Act or the P3 Act . 2.FindingsCongress finds the following:
 (1)As part of their Blueprint for Action researchers at Harvard Graduate School of Education and the Pathways to Prosperity Network recommend creating programs designed to combine work and academic learning in post-secondary career preparation. In a follow-up study to the original Pathways to Prosperity published by Harvard’s Graduate School of Education in 2011, the same researchers released A Blueprint for Action in June 2014.
 (2)The Executive Office of Science and Technology Policy have explicitly stated a goal of strengthening America’s STEM workforce.
 (3)According to a study by the Manufacturing Institute, a national survey of United States manufacturing executives found that 83 percent of American manufacturers reported a moderate or severe shortage of skilled workers.
 (4)The American Enterprise Institute further states that, According to the U.S. Department of Labor, the percentage of manufacturing workers aged 55 to 64 and the share of workers older than 65 have both significantly increased since 2000. Moreover, they also report that the median age of the manufacturing workforce increased from 40.5 in 2000 to 44.1 in 2011. The Society of Manufacturing Engineers predicts that the shortfall of skilled factory workers could increase to 3 million jobs by 2015 due to the aging manufacturing workforce and the resulting retirements of older workers, at the same time that an anticipated manufacturing rebound will increase demand for skilled workers..
 (5)The 2012 Program for International Student Assessment found the United States below the average score of participating countries in mathematics and science. Furthermore, the United States has dropped in the rankings for mathematics achievement from 25th in 2009 to 36th in 2012.
 (6)NAE, along with other peer reviewed publications and studies from universities around the country have examined the benefits of partnerships between schools and outside organizations. Partnerships for Progress and Prosperity Act programs as well as experiential learning play an important role in training students for the jobs of the future.
			3.Grant program
 (a)In generalFrom the amounts appropriated under subsection (h), the Secretary of Education shall award grants to eligible entities to improve the education of students in science, technology, engineering, and mathematics (in this section referred to as STEM) and prepare such students to pursue undergraduate and graduate degrees and careers in such fields.
 (b)ApplicationTo receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, which shall include a description of—
 (1)the local, regional, or national employer in a STEM field with which the eligible entity will partner or collaborate to carry out activities under subsection (c)(2); and
 (2)the activities the eligible entity will carry out under subsection (c)(2) with the grant. (c)Uses of funds (1)Partnership or collaborationAn eligible entity receiving a grant under this section shall carry out at least one of the activities described in paragraph (2) in partnership or collaboration with—
 (A)the local, regional, or national employer described in the agency’s application under subsection (b)(1); and
 (B)an institution of higher education, in the case of an eligible entity that is a local educational agency, or a local educational agency, in the case of an eligible entity that is an institution of higher education.
 (2)ActivitiesThe activities referred to in paragraph (1) are as follows: (A)Assist students in being placed in internships or apprenticeships with the employers with whom the eligible entity is partnering or collaborating under paragraph (1)(A).
 (B)Develop the curriculum and metrics of STEM coursework. (C)Carry out dual-credit courses that offer both secondary school credit and college credit, and incorporate STEM education and STEM workplace training.
 (D)Provide tutoring in STEM coursework and mentoring programs for academic advice and assistance in discussing future career opportunities in STEM fields.
 (E)Enable students and their teachers to attend STEM events outside the classroom. (F)Provide after-school and summer STEM programs for students.
 (G)Purchase education materials or equipment to facilitate STEM instruction. (d)Awarding of grantsIn awarding grants under this section, the Secretary shall—
 (1)carry out a rigorous evaluation of each eligible entity’s application under subsection (b) being considered for a grant under this section to determine whether the eligible entity demonstrates a rationale based on high-quality research findings or positive evaluation that the activity proposed to be funded with the grant is likely to improve student outcomes or other relevant outcomes; and
 (2)give special consideration to eligible entities that— (A)promote in-classroom engagement between STEM professionals and students, creating co-teaching and guest-teaching opportunities;
 (B)use technology-based instructional materials and content; (C)pair mentors and tutors with students struggling to meet curriculum benchmarks;
 (D)in the case of eligible entities that are local educational agencies, serve schools in which the majority of students are eligible to receive free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and
 (E)propose to use the grant to target interventions for populations that are traditionally underrepresented in STEM fields, including women, minorities, and low-income students.
					(e)Matching requirement
 (1)In generalEach eligible entity that receives a grant under this section shall provide, from non-Federal sources, an amount equal to 50 percent of the grant. Such non-Federal contribution may be provided in cash or in kind.
 (2)Partnership authorizedAn eligible entity may partner with a public and private entity that may assist the eligible entity in meeting the matching requirement under paragraph (1).
 (3)WaiverThe Secretary may waive all or part of the matching requirement under paragraph (1) for an eligible entity if the entity demonstrates that such requirement would result in a serious financial hardship or a financial inability to carry out the goals of the grant.
 (f)Supplement, not supplantGrant funds provided to an eligible entity under this section shall be used to supplement, and not supplant, funds that would otherwise be used for activities authorized under this section.
 (g)DefinitionsIn this Act: (1)Eligible entityThe term eligible entity means a local educational agency or an institution of higher education.
 (2)ESEA termsThe terms local educational agency, poverty line, secondary school, Secretary, and State have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (4)Low-income studentThe term low-income student means a student whose family’s taxable income for the preceding year did not exceed 150 percent of the poverty line.
 (h)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section for fiscal year 2018 and each succeeding fiscal year.
			